Citation Nr: 0104665	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REMAND

The veteran asserts that he has PTSD as a result of his 
service.  Specifically, a review of the veteran's written 
statements, and the transcripts from his hearings, held in 
May 2000 and January 2001, shows that he argues that he has 
PTSD as a result of serving as a member of the honor guard 
(as opposed to a pallbearer) on a number of burial details 
over a 180 day period.  He identified his unit during this 
time as Company A and Company B, 4th Battalion, 37th Armor, 
at Ft. Knox, Kentucky.  The Board notes that although the 
veteran served in Vietnam with an engineering unit, he does 
not assert that he participated in combat, or has PTSD 
related to any stressors experienced while in Vietnam.  

With regard to the veteran's claimed stressors, his personnel 
file (DA Form 20) shows that he served as a heavy truck 
driver and a tank driver with the Company A and Company B, 
4th Battalion, 37th Armor, at Ft. Knox, Kentucky, from 
October 23, 1968 to January 5, 1970.  Neither the veteran's 
discharge (DD 214) nor his personnel file shows that he 
served on a burial detail.  

In November 1999, the RO denied the claim for lack of 
credible supporting evidence that the claimed in-service 
stressors occurred.  See id.  

The Board finds that a remand is required.  During the course 
of the appeal, legislative changes have significantly altered 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans 
Claims Assistance Act").  In this case, the RO has not yet 
made an effort to verify his duty as a member of an honor 
guard on burial details.  On remand, an attempt to verify the 
veteran's claimed stressors should be made.  In this regard, 
the veteran has reported, and his personnel file shows, that 
he was reduced in rank on two occasions.  He asserts he got 
into trouble so that he would be kicked off of the burial 
detail.  On remand, an attempt should be made to obtain his 
disciplinary records.  

The Board notes that although the claims file contains 
medical evidence showing that the veteran has been diagnosed 
with PTSD, this diagnosis was based on unverified stressors.  
In addition, records from the Social Security Administration 
(SSA) show that in February 1997, the SSA determined that the 
veteran was disabled due to a major depressive disorder.  The 
date of onset is commensurate with a December 17, 1994 motor 
vehicle accident in which the veteran testified that he 
sustained a fractured vertebra, broken ribs and other 
injuries.  Therefore, at present, the evidence is conflicting 
as to whether the veteran has PTSD, and, if so, whether it is 
due to a verified stressor.  On remand, if the RO determines 
that one or more stressors are verified, an examination 
should be scheduled to determine whether the veteran has 
PTSD, and, if so, whether such PTSD is related to a verified 
inservice stressor.  In this regard, given the veteran's 
motor vehicle accident in December 1994, the examining 
psychiatrist or psychologist should comment on the presence 
or absence of other (i.e., pre- or post-service) traumatic 
events and their relevance to the current symptoms.  See 
MANUAL M21-1, Part VI, 11.38(e) (Change 65, Oct. 28, 1998).  

Finally, the Board notes that the medical evidence used to 
support the SSA's decision is not currently contained in the 
claims file.  On remand, if the RO determines that one or 
more stressors are verified, the RO should attempt to obtain 
the SSA's supporting medical records prior to scheduling the 
veteran for a PTSD examination.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for a 
psychiatric disorder.  Any medical 
records that are obtained and that are 
not already on file should be associated 
with the claims folder.  38 C.F.R. 
§ 3.159 (2000).  

2.  The RO should obtain copies of the 
veteran's service personnel records 
pertaining to any disciplinary action 
taken in connection with any reduction in 
rank.

3.  The RO should forward a summary of 
the veteran's claimed inservice stressors 
and copies of his service personnel 
records to the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia, 
22150-3197, and request USASCRUR to 
attempt to verify the veteran's claimed 
stressors.  

4.  If, and only if, the RO determines 
that one or more stressors have been 
verified, and after obtaining any 
necessary authorizations, an attempt 
should be made to obtain the supporting 
medical records from the Social Security 
Administration's February 1997 decision, 
and to associate them with the claims 
file.

5.  After the development outlined in the 
first four paragraphs of this REMAND has 
been completed, the RO should formally 
determine whether the record establishes 
the existence of a stressor or stressors.  
If, and only if, the RO determines that 
there are one or more verified stressors, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
whether the veteran has PTSD.  If the 
veteran has PTSD, the examiner should 
report whether it is at least as likely 
as not that the veteran's PTSD is related 
to his service.  The examiner should 
comment on the presence or absence of 
other traumatic events, to include a 
December 1994 motor vehicle accident, and 
their relevance to the current symptoms, 
and the RO must provide the examiner with 
the summary of any verified stressors, 
and the examiner must be instructed that 
only these verified stressor(s) may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The claims file should be 
provided to the examiner in connection 
with the examination.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for PTSD 
on a de novo basis.  

7.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claim, and that if he has 
or can obtain evidence which shows that 
he witnessed a claimed stressor, he must 
submit that evidence to the RO.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 


unfavorable, at this time.  The veteran is free to submit any 
additional evidence 
he desires to have considered in connection with his current 
appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




